                                                                                                  12/05/2019


                                           THE CITY OF NEW YORK
JAMES E. JOHNSON                         LAW DEPARTMENT                                              OMAR J. SIDDIQI
Corporation Counsel                             100 CHURCH STREET                                          Senior Counsel
                                                NEW YORK, NY 10007                                   Tel.: (212) 356-2345
                                                                                                      Fax: (212) 356-3509
                                                                                                    osiddiqi@law.nyc.gov

                                                                             December 4, 2019

        VIA ECF
        Honorable Katharine J. Parker
        United States Magistrate Judge
        United States District Court
        Southern District of New York

                 Re:   Jason Vale v. City of New York, et al.                                     12/05/2019
                       18 Civ. 1866 (PGG)

        Your Honor:

                         I am a Senior Counsel in the Office of James E. Johnson, Corporation Counsel of
        the City of New York, and the attorney assigned to represent the City Defendants in the above-
        referenced matter. City Defendants write to respectfully request that their time to respond to
        submit an ex parte letter to the Court be extended until December 9, 2019. LIJ Defendant and
        Plaintiff join in this application.

                        By way of background, the Court granted City Defendants an extension of time to
        submit their counter-offer to plaintiff until December 6, 2019. City Defendants now request
        additional time to submit an ex parte letter so that they have sufficient time to include details of
        their counter-offer, and any communication with plaintiff, that may occur after they submit their
        counter-offer on December 6, 2019. Plaintiff has represented he needs additional time to
        consider City Defendants’ offer before submitting an ex parte letter. City Defendants
        respectfully submit that no party will be prejudiced by the granting of this extension, and thank
        the Court for its understanding. Based on the foregoing, City Defendants now respectfully
        request that their to submit an ex parte letter to the Court be extended until December 9, 2019.
        LIJ Defendant and Plaintiff join in this application.

                       Thank you for your consideration herein.

                                                                     Respectfully submitted,

                                                                     Omar J. Siddiqi
                                                                     Senior Counsel
